Citation Nr: 1503171	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include schizophrenia, depression, anxiety and adjustment disorder.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to an initial compensable rating for bilateral anterior blepharitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from April 1981 to October 1982.

These matters have come before the Board of Veterans' Appeals (Board) by separate procedural routes.  First, a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, (in pertinent part) denied service connection for schizophrenia and hearing loss disability.  In a December 2012 decision, the Board (in pertinent part) denied service connection for schizophrenia and bilateral hearing loss disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a memorandum decision that vacated the December 2012 Board decision with respect to the two denied issues and remanded these issues to the Board for action in compliance with the instructions in the memorandum decision.

Second, a February 2011 rating decision denied service connection for a mental health condition, to include depression, anxiety and adjustment disorder.  The Veteran perfected his appeal of this decision in October 2013.

Third, a May 2013 rating decision granted service connection for a vision disorder, characterized as bilateral anterior blepharitis, and assigned a noncompensable rating, effective August 31, 2009.  The Veteran perfected his appeal of the rating assigned in October 2013.

In the interest in simplifying and streamlining the appeal, the Board has consolidated the claims of entitlement to service connection for schizophrenia, depression, anxiety and adjustment disorder into one issue of entitlement to service connection for a psychiatric disability.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The Veteran and his attorney have raised the issue of entitlement to service connection for tinnitus.  See October 2009 VA examination report; brief marked in VBMS as Correspondence received August 29, 2014.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue increased rating issue is decided below.  The remaining issues are REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Throughout the appeal, service-connected bilateral anterior blepharitis has been active, with no associated with any visual impairment or disfigurement. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for bilateral anterior blepharitis have been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6018 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

As the May 2013 rating decision granted service connection for bilateral anterior blepharitis, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC in September 2013 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination in 2013.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements of how his disability affects his ability to function, and provides all the necessary information in order to properly consider the claim.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Rating for Bilateral Anterior Blepharitis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral anterior blepharitis is rated noncompensable, effective August 31, 2009, under the criteria of 38 C.F.R. § 4.79, Diagnostic Code 6099-6018.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Here, the Veteran's blepharitis is rated by analogy to the criteria for chronic conjunctivitis.

Diagnostic Code 6018 provides the criteria for rating chronic conjunctivitis (nontrachomatous).  When active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) a 10 percent rating is warranted.  When inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018.

Impairment of visual acuity is rated noncompensable when there is vision in one eye of 20/40 and vision in the other eye of 20/40, with higher ratings for additional disability.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Under Diagnostic Code 7800, a compensable evaluation of 10 percent is warranted when there is one characteristic of disfigurement.  See 38 C.F.R. § 4.118.  The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches in length; (2) scar at least one-quarter inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches.  Id at Note(1). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran complaints of blurred vision.  He was treated for bilateral anterior blepharitis in service.  See STR dated August 1981.

An October 2009 VA examination report notes the Veteran's first post-service vision complaints.  Specifically, the Veteran noted that his vision was blurry without his glasses, but clear with his glasses.  He had no other eye complaints.  Examination revealed mild, age-related presbyopia and cataracts.  Bilateral anterior blepharitis of both lower eye lids with scurf and collaretes was noted.  No conjunctivitis was found.  

On VA examination in May 2013, there was no indication of current inflammation.  Best corrected distance vision was 20/40 bilaterally; there was no deficit of visual field noted.  There was no scarring or disfigurement.  Examination revealed bilateral anterior blepharitis and normal conjunctiva.  The Veteran denied taking any medication for his service-connected eye disability.  The examiner also diagnosed age-related presbyopia and cataracts that were not related to blepharitis or service.

The other evidence of record includes VA and private treatment records dated from 2009 to 2014.  There are no findings of visual impairment, disfigurement, or conjunctivitis related to service-connected blepharitis. 

As noted above, examination has shown active blepharitis over the course of the appeal.  A 10 percent rating is warranted by analogy for active conjunctivitis under Diagnostic Code 6018.  This is the maximum rating available under that diagnostic code.  The evidence does not show visual impairment or disfigurement that would warrant a higher rating under any other diagnostic code for evaluating the eye disability.  Thus, the preponderance of the evidence is against an even higher, or separate, initial rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(To the extent that the Veteran complains of vision problems, his vision has been found to be no worse than 20/40 bilaterally, as noted above.  Therefore, if service-connected blepharitis had been found to be inactive, a rating under visual impairment, see Diagnostic Code 6066, would not yield the Veteran an increased rating.)

The Board has also considered whether the record raises the matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) at any point during the appeal period.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected eye disability.  The rating criteria provide higher ratings.  However, the competent evidence of record does not reflect that the Veteran's service-connected eye disability is manifested by the criteria noted above so as to warrant such a higher rating at any point during the appeal period.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned staged schedular evaluation is adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extra-schedular consideration is not warranted.

ORDER

An initial 10 percent rating for bilateral anterior blepharitis is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Psychiatric Disability

In its February 2014 memorandum decision, the Court concluded that the Board did not provide adequate reasons and bases in determining that VA complied with its duty to assist the Veteran since he was not provided with an examination.  In this regard, the Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  Credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's STRs note no complaints or findings of psychiatric disability.  Following service, the Veteran underwent private hospitalization from May to September 1985 after an incident where he became "reportedly physically assaultive to people around him including the law officers."  His symptoms included illogical thoughts, paranoia and poor memory.  During the hospitalization, he was diagnosed with atypical psychosis and substance abuse.  At discharge he was diagnosed with substance-induced delusional disorder and antisocial personality.  Private treatment records note a diagnosis of paranoid schizophrenia in April 1996.  In December 2009, April 2010 and September 2010 statements, the Veteran maintained that he had experienced the symptoms hearing voices since service.  There is also some suggestion that the Veteran's psychiatric disorder may have preexisted his active service and was aggravated by that service.

Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between schizophrenia and the Veteran's service is necessary.  

Finally, the Veteran's attorney has requested that the Veteran's complete service personnel file be obtained, as these records may contain pertinent information.  See brief marked in VBMS as Correspondence received August 29, 2014.  On remand, all available personnel records should be obtained and associated with the claims file.  

Bilateral Hearing Loss Disability

The Veteran contends that he has bilateral hearing loss disability due to in-service noise exposure from light weapons training and refueling engines.  The Veteran was provided a VA examination in November 2009.  Report of that examination reflects that the Veteran indicated having additional post-service noise exposure while working in construction.  When asked about the onset of his hearing loss, he reported difficulty remembering anything that happened seven years ago or less.  Audiological examination revealed hearing loss for VA purposes.  The examiner opined, however, that the Veteran's hearing loss was less likely than not related to any in-service noise exposure.  In so finding, the examiner stated 

Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

The examiner did not did not specifically comment on a slight downward shift in bilateral hearing shown upon comparison of entrance and separation audiometric tests.  

In the Court's February 2014 memorandum decision, it was stated that the October 2009 VA examiner did not did not provide a thorough etiological opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Specifically, the 2009 VA examination did not address or interpret the Veteran's in-service audiometric test results.  Consequently, the 2009 VA examination is inadequate for purposes of determining service connection.  As such, in order to satisfy VA's duty assist, the Board finds that another remand is required to obtain a supplemental opinion from the 2009 VA examination or afford the Veteran another VA examination.

The examiner must include a well-reasoned medical opinion addressing the nature and etiology of any diagnosed hearing loss.  The examiner must further address whether it is at least as likely as not that any diagnosed hearing loss is related to the Veteran's time in service, to include specifically his conceded exposure to acoustic trauma during service.  In opining as to whether any currently diagnosed hearing loss is related to the Veteran's time in service, the examiner must indicate whether the in-service threshold shifts are suggestive of the onset of hearing loss.  If the examiner concludes that hearing loss did not begin during military service, or is not related to military service, an explanation must be provided for why the threshold shifts between entrance and separation do not indicate an early manifestation of his current bilateral hearing loss, and why the Veteran's statements regarding onset during service and continuity of symptoms thereafter are inaccurate.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file and must include a clear and thorough explanation for all conclusions reached. 38 U.S.C.A. § 5103A .

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records through official channels.

2.  The Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any psychiatric disability present during the period of this claim.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims files (including VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  After examining the Veteran, performing any necessary testing, and reviewing the relevant evidence in the claims file, the examiner should clearly identify any psychiatric disability(ies) found or that have existed since the onset of the appeal.

For each psychiatric diagnosis made, the examiner should opine as to: 

a) Is there clear and unmistakable evidence (undebatable) that an acquired psychiatric disability, e.g. schizophrenia, preexisted the Veteran's period of active duty beginning in April 1981?  The examiner should identify the pre-existing psychiatric disability and the evidence supporting pre-existence.  Reference is made to the Veteran's reported history of physical abuse as a child as well as his statement that during childhood he had nightmares, stole, set fires, ran away from home, skipped school, committed acts of cruelty to animals, attacked other children, destroyed property, began using alcohol at 10 years of age and drugs at 13 years of age, and that he "heard voices."  It is also noted that he reports that his mother and sister both suffered from psychiatric illness.

 b) If an acquired disability clearly and unmistakably preexisted service, is there clear and unmistakable (undebatable) evidence that the disability was not aggravated by service beyond its natural progression? Consideration must be given to the Veteran's psychiatric treatment in 1985 as well as his report of hearing voices in service and being found to be "unfit" for military service.

 c) If any acquired psychiatric disability is not found to have clearly and unmistakably preexisted service, the examiner should provide an opinion addressing whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such disorder had its onset in service or is otherwise etiologically related to service.

The examiner must consider the Veteran's lay testimony in addition to the documentary evidence of record.  In particular, his/her opinion should reflect consideration of the Veteran's descriptions of the in-service symptoms and the post-service treatment reports. The examiner is asked to discuss medically known or theoretical causes of the Veteran's diagnosed psychiatric disorders in determining the likelihood that any current psychiatric disorder was caused by his military service as opposed to some other cause. 

 Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). Merely saying he/she cannot comment will not suffice.

3. The Veteran's claims file, including his complete service treatment records, VVA file and VBMS file, must be referred to the examiner who provided the October 2009 VA opinion concerning his claimed bilateral hearing loss disability.  A complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's review must include the Veteran's statements that he first began experiencing problems with his hearing during service.

The examiner must provide further discussion and opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's any current hearing loss disability is related to his period of military service, and particularly to in-service exposure to acoustic trauma.  The examiner must specifically review the Veteran's service treatment records, including his entrance and separation audiograms showing threshold shifts for multiple frequencies in both ears, and comment upon them in the context of any opinion provided.  If the examiner concludes that hearing loss did not begin during military service, or is not related to military service, an explanation must be provided for why the multiple threshold shifts between entrance and separation do not indicate an early manifestation of bilateral hearing loss, and why the Veteran's statements regarding onset shortly after service and continuity of symptoms thereafter are inaccurate.  Medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b).  The examiner should provide the opinions requested above.)

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  Then re-adjudicate the claims of entitlement to service connection for psychiatric disability and bilateral hearing loss disability.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


